Exhibit JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of additional amendments to the Schedule 13D after the date hereof with respect to the Common Stock, $.01, par value of SED International Holdings, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:December 29, 2008 HUMMINGBIRD VALUE FUND, L.P. By: Hummingbird Capital, LLC By: /s/ Paul D. Sonkin Name: Paul D. Sonkin Title: Managing Member HUMMINGBIRD MICROCAP VALUE FUND, L.P. By: Hummingbird Capital, LLC By: /s/ Paul D. Sonkin Name: Paul D. Sonkin Title: Managing Member TARSIER NANOCAP VALUE FUND, L.P. By: Hummingbird Capital, LLC By: /s/ Paul D. Sonkin Name: Paul D. Sonkin Title: Managing Member HUMMINGBIRD MANAGEMENT, LLC By: /s/ Paul D. Sonkin Name: Paul D. Sonkin Title: Managing Member /s/ Paul D. Sonkin Paul D. Sonkin
